Citation Nr: 1708230	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for renal disease, including as due to herbicide exposure or as secondary to hypertension. 

2.  Entitlement to service connection for cervical degenerative disk disease with fusion at C5-C6 ("cervical spine disability").

3.  Entitlement to service connection for cataracts, to include as due to herbicide exposure.

4.  Entitlement to service connection for melanoma of the forearms, to include as due to herbicide exposure.  

5.  Entitlement to an increased rating for degenerative disk disease of the lumbar spine ("low back disability"), evaluated as 20 percent disabling prior to March 1, 2012, and 40 percent disabling thereafter. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1984.  He received a Distinguished Flying Cross, among other awards and decorations.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 rating decision, the RO increased the rating for the Veteran's service-connected low back disability to 20 percent.  In a January 2013 rating decision, it increased the rating for that disability to 40 percent effective March 1, 2012.  

In June 2014, the Board remanded the current issues for a requested hearing, and      a Travel Board hearing was conducted before the undersigned in June 2015.  A transcript of the hearing is of record.  The Board remanded the current issues again in March 2016.  

The issues of entitlement to service connection for renal disease, cataracts,             and melanoma of the forearms, and entitlement to increased evaluations for degenerative disk disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Cervical degenerative disk disease was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current cervical degenerative disk disease with C5-C6 cervical fusion is not related to service.  


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in December 2004, August 2009, and October 2012.  See       38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  While the Veteran had addressed absence      of service treatment records and had reported that his service treatment records   were located at the Wilford Hall Medical Center (WHMC), where he asserted in December 2004 receiving treatment from December 1984 to the present, a January 2005 response from the Records Management Center/ Code 12 indicated that there were no records at the location specified.  Requests were also made to the Randolph Outpatient Clinic and through the Personnel Information Exchange System to NPRC/Code 13 in December 2004.  Negative responses were received from these sources.  Ultimately, however, the Veteran had reported that his service treatment records were located at the WHMC Lackland Air Force Base (AFB).  The Veteran informed in February 2006 that he did not have service treatment records, and asserted that they were located at WHMC.  (Notwithstanding this statement, the Veteran in September 2006 submitted several hundred treatment records which     he had.)  While there are thus some questions raised in the record as to the completeness of service treatment records obtained, service treatment records    were obtained from the Lackland AFB and associated with the Veteran's claims file.  These records have been reviewed and do not appear to reflect incompleteness, notwithstanding the Veteran's assertions over the course of claim and appeal that there were findings of cervical spine disability in service.  The Board finds that      all reasonable efforts have been undertaken to obtain all of the Veteran's service treatment records, including from alternative sources, and that further efforts to do so would be futile.  

The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the Board's prior remands have been undertaken.  A Travel Board hearing was provided, relevant treatment records were obtained, and a VA examination with requested medical opinions was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Cervical Spine Disability

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time      of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b) (2016); see also Walker v. Shinseki, 708 F.3d  1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases    in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R.     § 3.303 (d) (2016). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred   in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he suffers from a cervical spine disability manifested by degenerative disk disease as a result of activities in service, including hard landings when engaged in bombing missions in Vietnam, and an incident in which a metal grate struck him on the head while he was boarding an aircraft.  

As an initial matter, the Veteran has been diagnosed with cervical degenerative disk disease with disk fusion at C5-C6, and hence the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

At his June 2015 hearing, the Veteran affirmed that he suffered an injury when in service in Thailand, at the U-Tapao Air Force Base, when he was getting aboard an aircraft and the grate broke loose, knocking him down to the pavement.  He also affirmed that he was then struck in the head, and he believed that his neck condition developed as a result of this injury.  He assented to his representative's assertion that his neck began bothering him immediately and that it had continued to bother him since that time.  He also acknowledged having undergone a cervical disk fusion sometime around 2002. 

Service personnel records reflect that the Veteran's in-service roles included airplane navigation in missions delivering armaments to ground troops during combat.  These records also support that the Veteran encountered enemy fire         on some such missions, and that for these activities in combat he was awarded a Distinguished Flying Cross.  Because the Veteran has asserted that he suffered an injury in the course of these combat activities, the Veteran's reported injury from a falling hatch is conceded as consistent with combat.  38 U.S.C.A. § 1154(b) (West 2014).  However, the Veteran's reported cervical difficulties continuing from       that time to the present are not conceded, since such ongoing symptoms are not encompassed in the applicable presumption.  See Wade v. West, 11 Vet. App. 302, 305 (1999).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154 (b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.  

Service treatment records reflect some treatment for low back pain, as well as for right shoulder difficulty with decreased range of motion and a number of other conditions.  However, they contain neither complaints nor findings nor diagnoses of disability of the neck or cervical spine.  

Numerous medical conditions are addressed in treatment records in the decades following service, but objective findings or reported symptoms for the neck/cervical spine are not reflected until treatment records many years after service.

Post-service treatment records include a whole body scan in March 2000 in         which foci in the cervical, thoracic, and lumbar spines were found consistent          with degenerative changes.  However, most of this activity was noted to be localized in the lumbar spine.  Associated treatment records in March 2000 addressed lumbar pain symptoms of over 10 years' duration, but do not address any cervical symptoms.  

A September 2002 treatment consultation noted,

[The Veteran] has had "a long standing history of problems with neck and back pain but in October 2001 he had a significant increase in pain.  Over the years, he had pain that he would say averaged about 1-2 on an analog scale, but now his pain is more like 4-5."

The consulting physician noted that MRI studies showed degenerative changes with marked degenerative disk changes at C4-C5 and C5-C6, some stenosis at C5-C6, and to a lesser degree at C6-C7. 

A February 2003 consultation prior to the C5-C6 disk fusion performed that month noted that the Veteran had a "several year history of neck and head pain as well as pain radiating into the left shoulder and arm posteriorly and the middle fingers of the left hand."  At a March 2003 private treatment examination, the Veteran reported a history of pain in the low back, mid-back, and neck for 31 years.  He then reported having low back pain since 1974, and reported that the he had pain which travels up and down the spine and into the left leg.  

In a statement in support of claim submitted in May 2007, the Veteran asserted that his "spinal stenosis had been slowly progressing since the late 60s."  However, he then distinguished "the cervical stenosis" which had progressed to the point of requiring C5-C6-C7 spinal fusion surgery in February 2003.  The Board notes that the Veteran is service connected for his low back disability.  

In contrast, at an August 2007 private pain consultation, the Veteran reported that spine pain difficulties began with pain in the low back and the mid thoracic region in 1973.  While cervical spine symptoms were noted, the Veteran did not then relate his current cervical spine symptoms to a service period.  

In a June 2008 private new patient evaluation the examiner informed, "The patient reports that he experienced chronic neck and shoulder pain on the left and left-sided low back pain for many years since the 1960s and over the last six to twelve months the pain is getting progressively worse."  

As there is no competent medical evidence showing arthritis during service or within one year following service, competent evidence linking the current cervical spine disability with service is needed to support the claim.  On this question there is medical evidence in favor of and against the claim.

The Veteran has submitted a February 2012 letter by a private treating physician, C.E., M.D, who informed that the Veteran had been treated at his clinic since 2006.  The physician then stated, "He suffers from chronic neck and back pain, dating from 1968 when he suffered a service related blow to his head."  However, because this physician provides no rationale for the conclusion reached, the opinion is afforded no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The Veteran was afforded a VA examination of his cervical spine in June 2016.     An examining neurologist reviewed the record and noted the Veteran's history, accepted as credible, of having hard landings aboard aircraft in combat missions in Vietnam in the 1960s, as well as an in-service incident in which a metal grate fell   on his head while boarding an aircraft.  However, the examiner also observed that there were examinations following these incidents in which findings were normal, and there was no indication in the record that evaluation of the cervical spine was required for years thereafter.  The examiner further noted that medical records for over 15 years after the reported metal grate incident included "no evidence for any review, evaluation, signs, [or] symptoms of a neck condition."  The examiner then explained, "There is no neck condition that occurs in a time frame such as this with a significant enough injury 15 years prior giving way to a chronic neck condition again years later with interim periods of no significant need for evaluation, treatment, or medical care."  The examiner further explained that "musculoskeletal injury that affects the muscles, tendons, [or] ligaments is expected to resolve without residual in days to weeks."  Additionally, she noted that such sprains or strains "do not lead to bony or disc damage or injury in the neck."  She informed that degenerative disk disease resulted from the discs being worn with use over time, or from disc compression injury.  The examiner thereby concluded that it    was not at least as likely as not that the Veteran's degenerative disk disease of the cervical spine was causally related to service, including to the hard landings and metal grate falling on his head while in service.  

This opinion was provided following claims file review and examination of the Veteran, and took into consideration the Veteran's reported injury from the hatch falling on his head and hard landings following combat missions.  Moreover, the opinion provided a detailed rationale for the conclusion reached.  Accordingly, the opinion is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges the Veteran's assertions that his neck began bothering him immediately after he was struck in the head by a grate while he was getting aboard an aircraft and that it had continued to bother him since that time.  However, the Board does not find such assertions are reliable.  In this regard, medical evidence of record reflects the Veteran suffers from memory loss as a result of presumed Alzheimer's disease.  (See e.g. May 27, 2015 progress note from Dr. C.E.).  Moreover, in a May 2015 letter sent to the Board in response to a notice of certification of appeal, the Veteran stated "I don't have an understanding of this letter.  I don't remember things anymore.  I don't remember anything about an appeal.  Probably it's best to just leave well enough alone. [...].  Similarly, in a June 2014 submission in support of a separate claim for service connection for memory impairment, the Veteran informed of significant impairment, stating, "I have to write everything down [at] all times."  

Other submissions inform of the Veteran's memory impairment for significant    past events, such as a May 2015 submission in support of his claim for ischemic heart disease, when he informed, "I cannot remember which facility I had heart bypass surgery; it may have occurred about 1984."  At his September 2014 VA cardiovascular examination, the examiner noted that the Veteran had impaired memory and that he reported that he did not recall having coronary artery bypass graft (CABG) surgery, though his wife had told him that he had two, the first one   in 2005 and the second a year ago.  This contradicts the Veteran's assertion of            a CABG in approximately 1984, reflecting significant impairment in ability to remember even in what decade a significant life event occurred.  

Thus, the Board ultimately must reject the endorsed history by the Veteran of    neck problems since the injury in service, as such assertion is unlikely to represent accurate recollections on the part of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which      the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Furthermore, in a statement submitted in August 2008, potentially prior to his recent memory impairments, the Veteran asserted:

In 1977 Dr. Weidman, BGen, USAF, Ret, discovered arthritis of      my spine T9, T7, C5, C6, C7, S1 via x-rays.  Those records were destroyed in the fire [at] the Medical Records Repository in St. Louis, MO.  Other records that are [at] RAFB, TX & Kelly AFB, TX, are unlocatable (sic) by both myself & VA even after exhaustive search.  Additionally, WHMC (LAFB, TX) only has "computerized" records from 1996 to present date. No other records are "computerized" prior to 1996.  I can't find documentation or Dr. Weideman's findings but I remember it well.  Dr. Weideman treated me from 1977 to 1984 as best I can recall.  He would be close to 100 [years] old now.

The Board notes that the fire at the National Personnel Records Center in St. Louis, Missouri, occurred in 1973, which would have been prior to the dates of asserted treatment by Dr. Weidman, and hence those records could not have been destroyed in that fire.  The Board additionally notes that the claims file contains numerous service treatment records for treatment of the Veteran between 1977 and 1984, with no indication of findings, diagnosis, or treatment for a cervical degenerative disease.  The characterization of   the degenerative changes which the Veteran then lists and reportedly remembers well is also entirely uncharacteristic of any such findings, since "T9, T7, C5, C6, C7, S1" lists spinal elements out of order and without apparent recognition that the "T" vertebrae are part of the thoracic spine and the "S" vertebrae are part of the sacral spine.  Thus, given these multiple inaccuracies both as to the possibility of records destroyed in a  fire and as to the nature of spine findings, as well as the absence of any corroboration by service treatment records, the Board finds this asserted diagnosis of arthritis of the cervical spine in service and treatment by the diagnosing physician in service not to be credible.  See Buchanan and Madden, both supra. 

The Veteran's above-noted statements in support of claim and self-reported histories to medical providers between 2003 and 2008 are made during a claim interval prior to documented onset of his memory impairment.  However, they still reflect significant inconsistency between these multiple reports by the Veteran as to the period of onset of cervical spine symptoms - whether in the 1960s or the 1970s or still more recently, subsequent to onset of thoracic and lumbar symptoms in the 1970s.  The Board concludes that the reports by the Veteran of an in-service onset of cervical symptoms are also not credible, based on their inconsistency.  Caluza, 7 Vet. App. at 511-512.  

While the Board does not doubt that the Veteran sincerely believes his current cervical spine disability is causally related to service, the Veteran has not shown   
that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of spine disabilities are matters that require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current cervical spine disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the most probative medical evidence demonstrates that the Veteran's current cervical spine disability is less likely than not related to service.  The Board finds the VA examiner's opinion to be of significantly greater probative value than the Veteran's lay contentions.  

In sum, a chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence indicate the current cervical spine disability is not related to service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for degenerative disk disease of the cervical spine with fusion of C5-C6 is denied. 



REMAND

Regrettably, failures to substantially fulfill the Board's March 2016 remand requirements necessitate remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, the current remand is required. 

The Veteran's renal claim was remanded in March 2016 due to an absence of treatment records since 2012 to inform whether the Veteran has current renal disease.  While an April 2011 VA examiner noted slightly elevated creatinine levels, renal disease was then assessed not to be present.  It does not appear          that recent treatment records have addressed renal issues.  Accordingly, a VA examination is now warranted with appropriate testing to determine whether   kidney disease is present, and if so whether this is caused or aggravated by service-connected hypertension.  

Concerning the cataracts claim, while the Veteran was afforded a VA examination by an optometrist in May 2016, the examiner failed to answer questions posed by the Board's remand, as to whether the Veteran's cataracts were causally related       to service.  Rather, the examiner noted the absence of service treatment records documenting any cataracts or other eye disabilities, and the absence of cataracts currently due to their removal (right eye in 2004, left eye in 2008) with intraocular lens implants.  A medical opinion should be obtained to address the likelihood that the now-removed cataracts were causally related to the Veteran's sun exposure in service or conceded herbicide exposure in service.  

Similarly, the Veteran was afforded a VA skin examination in June 2016, but while the examiner noted that Veteran had scar residuals of excised skin lesions with no current active skin disease and no current skin rash, the skin examiner failed to address the likelihood that the skin lesions that were excised were etiologically related to the Veteran's exposure to sun or herbicides in service.  An addendum opinion is necessary.  
	
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
	
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify sources of treatment for   the claimed conditions.  After securing any necessary releases, request any relevant identified records not yet obtained.  If any requested records cannot be obtained,   the claims file should be annotated to reflect such and      the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a renal examination    to determine whether he has current renal disease and whether this is related to service-connected hypertension.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests and studies deemed necessary should be conducted, including any appropriate renal function tests.  

Following review of the claims file and examination        of the Veteran, the examiner should state whether the Veteran has kidney disease, and if so, state whether it is  at least as likely as not (50 percent probability or greater) that the kidney disease was caused or aggravated (permanently increased in severity) by the Veteran's service-connected hypertension.  The examiner should provide the rationale for all opinions expressed.

3.  Return the Veteran's claims file to the June 2016 eye examiner, if available.  If that examiner is not available, the file should be provided to another qualified examiner to respond to this request.  If a new examination is deemed necessary by the examiner, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the post-operative cataracts (right eye cataract removed in 2004, left eye cataract removed in 2008) were related to service, to include prolonged in-service sun exposure or conceded exposure to herbicides.  The examiner must provide a rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.  

4.  Return the Veteran's claims file to the VA examiner who conducted the June 2016 dermatology examination.  Following review of the claims file, the examiner should provide addendum opinions addressing whether it is at least as likely as not (50 percent or greater probability) each of these former conditions were related to service, to include related to prolonged in-service sun exposure or conceded exposure to herbicides:  (a) the squamous cell carcinoma that was excised from the Veteran's chest in April 1997; (b) the melanoma that was excised from his forearm in 2001; (c) the solar lentigo that was excised from his chest in July 2008, and (d) the basal cell carcinoma that was excised from his back in July 2008.  The examiner is to be advised that it does not matter that these skin conditions or lesions have been excised; an opinion for each of them is still required.  Additionally, in providing these opinions, the examiner should consider the Veteran's assertions of considerable sun exposure in service and his service records which include findings      of skin lesions of other parts secondary to sun exposure, such as a punch biopsy that was performed on the right shoulder in August 1978 to assess a skin lesion.  

The examiner must provide a rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.  

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to   respond thereto.  The case should be returned to the   Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


